Carpenter, J.
The motion shows that several questions were made on the trial of this case in the court below, only three of which are now insisted on.
1. To- prove that the liquors seized were kept with the intent to sell the same, the state offered evidence to prove two acts of sale, one before and one after the seizm-e; to which the defendant objected, but the court admitted it. We *23tliink it was properly received. Evidence of actual sales is strong evidence of the purpose for which liquors are kept. In this case all sales were prohibited, as the town had voted “no license.” The sales proved during that time clearly evince an intention to sell contrary to law. It matters not that the liquors sold were different in kind from the liquors seized. That circumstance does not affect the question of admissibility.
2. It was also admissible to prove that packages, apparently of liquors, were received at the railroad station directed or consigned to the defendant and one Turrill. The failure to show that the packages were actually delivered to the defendant does not render the evidence inadmissible. The failure to prove that they contained liquors in fact was a circumstance which affected the weight of the evidence. As such it was doubtless considered, as the State claimed nothing from it. The omission of the court to withdraw it from the jury was not erroneous.
3. The court stated to the jury that they had nothing to do with the question of costs; but added that the rule in cases of this kind differs from the rule concerning costs in civil cases. Subsequently the jury were recalled and’ instructed to dismiss from their minds what had been said on the subject of costs. Wo see nothing in this which was calculated to prejudice the defendant. It would doubtless have been quite as well to have told the jury that that was not a subject for them to consider, and stop there. The course taken, however, does not entitle the defendant to a new trial.
A new trial is not advised.
In this opinion the other judges concui’red.